Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 1 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 2 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 3 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 4 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 5 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 6 of 8
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 7 of 8




                                              10/8/20
Case 1:19-cv-02351-LAK-OTW Document 31
                                    30 Filed 10/08/20
                                             10/07/20 Page 8 of 8
